Citation Nr: 0813421	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
concussion manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Columbia, South Carolina in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active service from December 1959 to October 1963, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant and his spouse testified at a hearing before 
the undersigned Veterans Law Judge in March 2006.  The Board 
then remanded the appellant's claim for further development 
in November 2007.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a concussion characterized by memory loss 
were not manifested during service and have not been shown to 
be attributable to service.


CONCLUSION OF LAW

Residuals of a concussion manifested by memory loss were not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for residuals of a concussion manifested 
by memory loss (hereinafter referred to as "memory loss" or 
a "memory disorder"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in May 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The May 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board observes that the 
appellant underwent two VA neurological examinations in July 
2004 and February 2005; and those reports have been 
associated with the claims file.  In addition, a VA medical 
opinion requested by the Board that addresses the etiology of 
the appellant's memory loss and its potential relationship to 
his documented head injury in service has also been included 
in the record on appeal. See 38 C.F.R. § 3.159(c)(4); 
December 2007 VA medical opinion.  



Lastly, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

B.  Law and Analysis

The appellant essentially contends that he is entitled to 
service connection for residuals of a concussion 
characterized by memory loss on the basis that he (1) 
suffered a head concussion in service, (2) developed memory 
problems during service after this injury, and (3) that he 
has continued to experience memory loss since he separated 
from service. See April 2004 application for compensation; 
March 2006 statement from appellant's spouse in support of 
claim; March 2006 BVA hearing transcript.  Having carefully 
considered the appellant's claim in light of the entire 
record and the applicable law, the Board concludes, as will 
be explained below, that the preponderance of the evidence is 
against the appellant's claim.  As such, the appeal must be 
denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2007).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304.  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record appears to 
indicate that the appellant has been diagnosed with memory 
dysfunction. See October 2004 VA medical record, p. 1.  In 
terms of this diagnosis, the Board observes that none of the 
appellant's VA examination reports or opinions of record 
reference this diagnosis or another specific diagnosis 
related to a memory disorder.  In fact, the most recent VA 
medical opinion of record only refers to the appellant's 
memory problems as a "memory disorder." See December 2007 
VA medical opinion.  Regardless, the Board assumes for the 
purposes of this appeal that the diagnosis of memory 
dysfunction noted in the appellant's VA medical records 
constitutes a current disability for VA purposes.  As such, 
the Board finds that the first element of the service 
connection test has been met in this case. 

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the 
appellant's service medical records document that he 
sustained a head injury in service after running down a hill 
following a birthday/farewell celebration. See September 1962 
service medical records.  Specifically, a September 1962 
treatment note indicates that the appellant was found in a 
park after the fall and was taken to the hospital via 
ambulance.  During this time, the appellant provided a vague 
history as to what happened.  No further details were 
discovered at that time. See September 1962 handwritten 
treatment notes.  Thereafter, it appears the appellant was 
admitted to the hospital for several days for observation. 
September 1962 clinical record cover sheet; March 2006 BVA 
hearing transcript, pgs. 8-9.  His hospitalization record 
reports that the appellant tripped and fell on a hard surface 
while running down a hill, sustaining (1) a concussion of 
brain, (2) contusions of the left wrist and right upper 
quadrant of abdomen and (3) a laceration of the face that was 
sutured and cleaned. September 1962 clinical record cover 
sheet.  Following his release from the hospital, the 
appellant was returned to full duty. September 1962 clinical 
record cover sheet; March 2006 BVA hearing transcript, 
p. 9.  Subsequently, in January 1963, he was "cleared for 
participation in strenuous sports."  

Based upon the above-referenced evidence reflecting that the 
appellant did experience a head injury in service, the Board 
finds that the second element of the service connection test 
has been met.  However, in doing so, the Board observes that 
the appellant's September 1963 service discharge examination 
report noted that a clinical evaluation of his head, face, 
neck, and scalp were "normal"; and none of the above-
referenced diagnoses (or the appellant's accident) were 
mentioned in the report.  In addition, the Board observes 
that the appellant provided a medical history report in 
conjunction with his separation physical examination. 
September 1963 report of medical history.  At that time, the 
appellant denied experiencing loss of memory or amnesia at 
the time he filled out the form or in the past. Id.  Thus, 
even though the appellant's service medical records support 
the finding that the appellant experienced a concussion in 
service, they do not support the conclusion per se that the 
appellant experienced memory problems or memory loss during 
service as a result of this injury.    

Since the evidence of record fulfills the requirements of the 
first and second elements of the service connection test, the 
sole question remaining for the Board to answer is whether 
the last element of the service connection test (medical 
evidence of a nexus between the current disability and the 
in-service disease or injury) has been met.  In reviewing the 
post-service medical records contained in the claims file 
dated from January 2004 to November 2004 and VA examinations 
reports dated in July 2004 and February 2005, the Board 
observes that these records primarily address the appellant's 
post-service development of a seizure disorder and its 
potential relationship to the appellant's in-service head 
injury.  However, references to the appellant's memory 
problems, particularly with his increased forgetfulness, are 
documented in these medical records. See February 2004 VA 
medical records (the appellant's spouse reported that she 
noticed a personality change in the appellant in July 2003, 
to include increased forgetfulness and sleepiness); May 2004 
VA medical records (the appellant reported that he had not 
experienced any more generalized tonic-clonic seizures, but 
that he "was still having problems with forgetfulness"); 
July 2004 VA examination report, p. 1 (the appellant reported 
that he had a poor memory); and October 2004 VA medical 
record (the appellant and his spouse reported that the 
appellant has problems with "forgetfulness"; and that the 
appellant has had these problems throughout their marriage).  
In addition, a letter from the appellant's spouse dated in 
March 2006 contained in the claims file reports the spouse's 
observations of the appellant's behavior throughout their 
marriage, to include his experiencing periods of "blankness," 
memory problems and increased memory loss. See March 2006 
letter; see also March 2006 BVA hearing transcript, pgs. 13-
14 (the appellant's spouse reiterated her statements 
regarding the appellant's increased memory loss).  The Board 
observes that the appellant and his spouse were married in 
April 1977. See April 2004 application for compensation, part 
C, p. 1; March 2006 BVA hearing transcript, p. 13 (the 
appellant's spouse testified that she and the appellant had 
been married 28 years at the time of the hearing).

In terms of the medical evidence discussed above, the Board 
observes that none of these records definitively provide a 
nexus opinion between the appellant's memory loss and 
documented head injury in service.  Rather, the records and 
reports focus on the issue of whether the appellant's post-
service strokes and seizure disorder were related to his 
service injury.  While the appellant's VA treatment provider 
stated in May 2004 that she felt the appellant's memory 
dysfunction could be related to his previous head injury, she 
later ultimately diagnosed the appellant with a seizure 
disorder only; and opined that the appellant's service head 
injury could have led to the development of his seizure 
disorder. See VA medical records dated in May 2004 and 
October 2004.  Notably, the medical provider did not diagnose 
the appellant with a memory disorder in October 2004, nor did 
she provide an opinion as to the potential relationship 
between the appellant's memory loss and the injury in 
service. October 2004 VA medical records.  Although the 
appellant complained of having a poor memory during his July 
2004 VA examination, the VA doctor who examined him also 
focused on the issue of the appellant's seizure disorder.  
After finding that the appellant had a normal neurologic 
examination and reviewing the claims file, the examiner 
provided a medical opinion only as to the potential 
relationship between the appellant's seizure disorder and 
service.  He did not discuss the issue of the appellant's 
memory loss. See July 2004 VA examination report; see also 
February 2005 VA examination report (the examiner did not 
address the issue of the appellant's memory loss).  

In light of the lack of medical evidence addressing the 
question of whether the residuals of the appellant's service 
head injury included a memory loss disorder, the Board 
remanded this claim for the purpose of obtaining an addendum 
medical opinion from the VA medical doctor who examined the 
appellant in July 2004 and in February 2005. See November 
2007 BVA decision.  Such an opinion was associated with the 
claims file in December 2007. See December 2007 VA medical 
opinion.  

In his December 2007 VA medical opinion, the VA examiner 
reported once again that he reviewed the appellant's claims 
file in its entirety; and that his review of the  records 
revealed that (1) the appellant had a history of a minor head 
trauma occurring in September 1962 and (2) that the appellant 
had a cerebral infarction in either March 2004 or April 2004. 
Id.  The examiner went on to state that considering all of 
the information available to him, it was his opinion that the 
appellant's memory disorder was more likely than not related 
to his cerebrovascular disease (the disease that caused his 
cerebral vascular infarctions) rather than the minor head 
trauma that occurred in 1962 during the appellant's period of 
service. Id. 

The Board finds the December 2007 VA medical opinion to be 
persuasive, credible and essentially uncontroverted.  
Although the appellant's VA medical providers discussed above 
mentioned his memory symptomatology in the context of 
treatment of the appellant's seizure disorder, none of these 
examiners (to include the May 2004/October 2004 VA examiner) 
specifically provided an etiological opinion as to whether 
the appellant's in-service concussion was medically related 
to his current memory condition other than to say that it 
could be related. See VA medical records.  This language is 
speculative at best; and the law does not permit service 
connection based upon speculative or conjectural medical 
opinions on etiology. See 38 C.F.R. § 3.102; Morris v. West, 
13 Vet. App. 94 (1999); Bloom v. West, 12 Vet. App. 185 
(1999).  To the extent that the appellant relies upon his 
testimony, the testimony from his spouse and his spouse's 
March 2006 letter to support the third element of the service 
connection test, the Board finds this evidence not to be 
persuasive since neither the appellant nor his spouse have 
been shown to have the requisite training or expertise to 
offer an opinion that requires medical expertise, such as the 
etiology of the appellant's memory loss. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board 
finds that the third element of the service connection test 
has not been met in this case.  Since all three elements of 
the service connection test have not been fulfilled, service 
connection must be denied.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for residuals of a concussion manifested by memory 
loss.
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for residuals of a concussion manifested 
by memory loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


